OFFICE OF THE A-ITORNEYGENERAL OF TEXAS
                                 AUSTIN




Bonorablo Norroll L Bwknor, ChUrnan
OIplb, Flab and cyotor CGmalralan                     ., \
Au8utlu. 20x88                                     ,.li

De8r slrt                         cplnlon m. c&5      -;
                                  Ret x8rt~r0r
                                        utloL:rlah &uoa
                                          kilhh&aler
                                          stuto to rdll or




             “2. I8 it mfrrtli
                             for     vholemlo fish
     dealerandhr rot&l    fi8h da 30 P t0 rue    OT
      otherwlre out upanyRedfirh,   ChemmlBaer,
mnorable      P3arrell L, Btaokner, pwe 2


       3peaklod Sea Illrout, Sheepbead, l?loundor, Poapano,
       Blaakerel OF a.fr-24pe~    for dellvery to a oue-
       tamer on 04nelgna6.nt?~
             “3.  I.f the anmru to Queet~lon 2 le in the
       afrLrm8tire, may euoh rllleted  +eh bo eold fr
       rejeotod by the oaneigaoo0
              *a8 0andFtf43tf8 8~ tha rf8h d8u8r8
       and paakere in otbsr etatee ax-0 reported to have
       80id to ritth d0u01~8 vithin th0 stat0 or mm8
       rilleted  rroma ash,   licaba ktada o? vhf& USI
       referred to Is miole     929 or the menu CUM.
              *Thfe lbpartaeat18 uncertain u to whothsr
       to allow   tho ruue  0r 8Uah produota labia thie
       *tote.*

            me powor of th6 state to regulate amd oantror the
tsging or rf8h and to regulate or praarbrt the lale or rich
T&WAtuken haa beon raid to be nbsolute.     Pfeh md game are
by legi~letive  eaaetmnt and deolaratlop tho o-
0rth8a0i0~0p3+0uod~0fth0r00u~~or                     tmz
The Legielature, thonrQre# he powor; not only to ngulate
th o fr
      lla u g h  o ter
                   r t&Stag b utto ma klaewra o g u la thtS.ug
                                                            e
r ub p,a 88088i0n mad trvnrportatiop or rub   8nd ra4h othe
lW8438 mr b8 &04OJSw             tQ &4iooollgrlirh ttri8 p-e       Uld &-
E    evaylcuu a+ pryoat           vfolatfone    of the &w.       119Tea Jur.
   .

            &Lrtfaitt 929, voralnl’e     Annotated   Peau      code,   pQ-
edor    a8 roxb8t

              aArt.     929. Over8lm or mderezte        fleh tar
                              eale
              “xt     *hall be-.unlawful tortiqggmeon       te eel&
       or   ofrer     rw eale.0~) to   hare          P4eeseebm,
           tha        b  d        boatortoha          inany
       i%o&t~     i&.ii%    ~.bllrh#nt           ocp& uw mm-
       ket where merohaudfee ie dfemeod’*r,         6ay rodfSh
                                t    1    ththan
                             ~~~eeZLahe*          1 ~irWO
       water OP epwkbd mea trout or lee8 la Z-J-
     tvelve lnah88~ auy eheephead of learn than nine
     in&e8 in leqth;   may rlounar OS lere t&sin tualve
     inohm inlengtht   anypcmpmo or 1888 thnn nlaa
     In&e@ ia length1 my mmkerel of learn than four-
     teen inehee in length, and any ralt water gttrr-
     topDeAl or lees than eleven lmher la length.
         %he plaoe0r male or 0rr8ag for male w
              rhall ror the urpoee or thu chepter
     poaeeeel4n
      to oetablieh veauo,, be el & er tho plaoe Srom
      YhiahaualifleheSe      ah&pod, orvhe~~theffah
      em round, or 0frw3d for *alai        It rhau be m-
     ‘laeful Zti eslllng or offer&g f'or male rap fish
      rtentloned in thL8 ertlole  to mover   the h4a& from




     shell   not mbaeum loam than e      tlnahe*iu




          lAny  p o r eo
                       ;r io
                           n ia  a &t$
                                     o t kng&p ria vb i4 ne
     o fth lea r ti4  sh3&
                         a blle
                              0
                              do tma   &lty do i a a le-
l.



     deneanor~ a ndupon QOBvItStiOBahall be rmd    a
     mua not less than ton (410.00)     dell4re    nor pore
     thrrn rirt~ ($50.00) do-.*          .,,_r;~
              ft appear8 to bo 5adfemt rrotn the provl~Iaa or the
quoted statute that it IS unlawrul rar,m      vholewle iirh deal-
or sod/orrotal.l     r lehdeuoin  r t& b Sta teto lalloroffer  r0r
male any of the fzleh manticmod therein sithor iLl.lotcrd or other-
wlee out up ii ewh fhh were uaugw in Qow.

           The auewer to   your tiret gueetioa,     thswroj?e, depends
upon YhOth8r thb‘quoted    etatute  aleo appllea    Co euoh fieh,
named thers3.n, Importad   to Texae f+ma ahor      Statem. !Fble rpe-
oifLo quortlon doe8 not    appear to have beezi    D&ore the 0ourte
or thu state.
Ronorable           Murr8l.l L. Buakner, page 4


                    There appetm to be a ccnfllot                 of oplalon in the
other j~i*dLotLona   u to vhether a game &at&e     0r one State
a?eSera to #me imported after belas killed   in auother State.
Where awla a ltatuts  doer not by espreea  Zmguage indicde
thatgtuat-of another    State %e either emledod or Ineluded,
it ir held la sow jurledlotiona      that t&e tom "gaw"or *any
greed rerora toellgen,       both dcmeetla endiwoign.     Other
jurledietiona    bold t&at, laumob am pea81 etututee are to
be atrlotly @onaQasd     and only thore act8 are to b4 puniebed
vhl0haro Oloar1JaondeBne d, game mm roror only to -a
klllsd VLthln thk juriedlotlon,     mleee  their tome reqalre
their appllaatien    to gem8 killed in another State.  3ee 12
~~ta3lng~aee ~~696.
             From a ourarul etudy or many or the aaeee on both
mid88       or               taking into oonaidoratlon the wording
                 thlaquertlon,
of the pertiaular     atatutoe   in each instance,  ui are or the
opinion   that this better   Tiev is that   taken by thoee aoUrte
tthtch hold that 8wh a etatUt appliee to,all &me, both do-
~3taetio auarorefgtr.
           In any event, w think that Art1014 929, supa, ef-
preeeea the *v onthle    werti4nlnplalaaudunambigu4ue            Ian-
guago, lowing it8 wanlug oleer end obtioum,~ to-tit*        that &
ileh amntfoned.thorolp, whether    dcwetio    or roz?eign, oan be
En,         ota.,        ln Tuae ouly am therein  preolded.    Then II, there-
r0m3,       DB ~00s        ror aouetruetion.  It S.e veil eottlod in Texae,
that     bruaha                   eaeo, the lavwillbe   appllrtd andaa.fcso?du    it
reada,regardl08r                     0r its p4lLet 01Tptaqoee.   Boo 39 Iox. Jur.
161, 142.
                    Inthe       aae~orExpartelai*r               (CUU.)  37 P, 402,
th      oourt       &a4      before it a C8lif@mla           ltntute read3ag thatt
                    I.      ..t          Qwry    pereon ia the State or car-
         4Zda        uho          8w        CLt ally t&Et8 a$&    or OrfOP r4r
         male,       the          hidw     or meat   or      dear, olk, anto-
         lcp4crawJulata~ehe4g,                       eh%l be guilty    of a
         M.edemeauor.’ . . w .
                      held that sa id ltatuto extended to, ti
                    The OoUPt                                   in-
aluded, the              lslliag
                      of the hide w meat oi any 8Uch 4eimel,
thtmgh lawmy     killed beyond t&e State.     We quote fiwm the
ootmt*e opinir~i em follower




        ”
      .




..I




          Rcumrable Murrell L. Buolcww, chainnan, page 5


                                       Petitioner    oontesb      that   this    pro-
                      I

              vl.elon'o~ ih; statute, properly ~4onJtmaed, does
              not prohibit the eJ.le or deer eat lmf        tek-~
              ma tithout the etata, but ham rerorenoe 9~80 ely
              to door kllle& tithln thle etrte3 that the law
              la lntonded to proteat  game dtbin    the etate,
              not to pcohtblt  the lqo&rtlow     and lUe or game
              from *the* atatea.   With thie 00ntentM.n w are
              uuable to -we       It in true the Iru la lntend-
              ed tar the protootlon 0r the game vithin the
              etato, but it w’ao meane rollova ;trm that ract
              that it ie not the Intention, am a .a mene  to lo-
              oamplieh that vmy end, to pmhibit~ the male of
              the tieat et taa m(Mla    procured oleevhon.
              The etatute la p3rreetly   plain md unemblauoua
               in   it8     terme,   and fe    eurr~oiently      brocrd.uwl     oom-
              gUWienJiw4 to inJlUd8 th4 bklbited   prtlOl8
              uhereeoever taken or pr4awd.     It doesnot
              oanflno lteolf in terra8 oc by impUa4tlOn to
              the me&t of dear killhi tn t&l8 etatts, but de-
              noumo*~.ae unlaurul the ma14 0r the ,meat.or
               say daer~'au$l there I8 nothing ueojrhere                  in
              th4 atatute~t4ding   to &ve lt a mm                     reatrlot-
              ~I& Ilogae. 2helmguago   la to4 plrb                   to laaw




                ad em4e2y what Zta Mrda import. ~’      Aaide- i’ram
                the oxplieit lan@age in IIhlah thle 'part+wJJw
                prorielon i8 ,oouohed, &a exa.!dmtion ol’ the
            .~  va r io a e h a ng*a h th e r l eooti4ne 0r th e .
                Code relatfttg to p r o to o tlo
                                               oi a g a me
                                                         h a veu&or-
                g o neat th eh a nd8 0r th el4 g .lb lai.8  tuz-
                                                             p er -  e
            ~>, lue5lwly    oon~lming   of tho int4ntlan   to do
            ‘: juet what thle set does by it8 tmyj         -- en-
             ‘. t$nly prohibit tr#fio      la the meat or the88
               gaw        tmlule     within   tlke state,     aa0 anaia;~ uze
               k5.Ued.        Andita4edhardlykJ
               awh    a pr4~ielon,. if 4nfor44&,   ul‘3  Wad great
               atd to ta& at~nt         or. the: objeot, aoughtT Th6
               faotlity    Jnd. easewith vhioh the: etJtute8 fw.
               the proteotlCIQ of game hpve b4en evaded in the
               pa8t ir a PPattor of oorimonknowledger      Beor
               and other gtuuehave been l    laogbUS++d dtM.Ilg
                        (;                                   ( \:

Bonorable Murrelll L. Buoknar, page G


        the oloee aoaaqn,M            foisted      u$on the market
        a 8
          8a me
              p r o c u rued
                          lth o th
                                u te
                                   lta tej
                                        and, wing
        to the pcaotloal imporelbillty in the great major-
        ity 00 oaeoaof proving with cetitainty the *our00
        fiaa whiah it warn proeared, tb4 attempted on-
        roroewnt  0r tho atatutea  m its proteotlon ham
        2lW434?4      proven ab4rt1Ye. %eae:and            like    oa~id4r-
        8tlon PO doubt .aotuated the legislature in the
        prtmlaea,~and lnduoed the enaotment of the etat-
        ute Za its preaant atriagent far91 and ae kn4v or
        a14good reamon vhy It rhorildnot be held to mean
        uhatlteaye,*
              Eavingo~ludedthatdrt~ale      929, aupra,applLsa
a8 veil     t0 lu4h iatpOd&d iiah 88 to dOib68tlOil&h, ve need
onlymake        the   rtwhsr inW.rya8           tovhetbr      mu&a        rtrtuto
ie a valid         exerolae   4i the polio8       power Of tha State OS Tesaa
or unecmstftutional           a8 an loterrereaor       vlth tateratrte            com-
meroe.

            That euoh a etatutt la valid, a pearsto be vellt
eettled elnoa the paaaaga by Co
m4uy kmnm am the uIaoy Bet. "
via    that
                                            yE%%%~~0r3z!&~:~
             thedead b&is8 4r part8 th8P8Oi 0l wild gama
                                                           ~~
aaiaial8 or game w 84ngblMa vhentranap4rtadlntoanyState
ehall bo eubjeoted to the law of the state, ena4tad in the
exera9.80 0r its pollee powr , to the same extent as lf euoh
ga~bhadbeeaproduo~dau~stats,BDdaball             not be esempt-
ad the.reXre#aby reaem of lmportatlon b orlglaalpa4kagea.
Inour      opinion,     thewrd      “8amd’ae       usedbth4Laoy            dot,     ln-
oludee rath.~ ~or&t and PhPaeee (P. Ed.) Vol. 18, p. 58.
          It may be p*kmd              out that all or tha           lp eUee
                                                                           or
rhh  naned irr Artlele 929           a-4   r00d    rfeh,   round    aud   caught
in the malt vatora oi thb             Stat. in ipeat        nusbere.
                                                       The tak-
lug or auoh S'lah above of balov tha elroe  epaoiilod in the Aot
mayproperly, therefore,    be oonridered an iajq    to tbe rood
supply 0r the people or this state.    It ir now vell eettlad
that a 3tata aiay prohibit the $818 or poeaeeaion of fish of
certain elate evan ii brought fpcm vithout tba state.     The
objwt Of eueh a IJAW$8 nut to arrest the 18gallt.y 0,C the
tzaw.ng 0r fieh in other States, but to ~z'oteat the lOaU ff8h
in th4 interoat of the rood aupplg or the pop14                        or thlr
state. Silt v. Ei4aterb4rgi211 U. i3. 31.
. .
                          c;

      Eonorable Murrell   L    Buulraer, pag6 7



                  If forelgu M8h    or   the rise andepeoiealpentioned
      IA the Aat, may b6 illleted,  Rosen and mold In l!eraa, thsrs
      f8 nothing to pr6vent T6zaa itih of suoh #l&6 and apsoler
      from belag Nlught in f6xm      raters, carried to another Mate,
      filleted,   rettmwd and aold in Texas.



               In view Of the r0oragoind, it is th6 apl.nion of thlr
      d6pam62&, w6~ th6 fatIt 8tit6dB th6it both gout fIX8t pnd
      86OOBdQwatianr ahoald b6 axuuer6d in the negative, and 6ach
      fs 80 6nmered.
                  In vfev of oar rmgatlve answer to your aoc~ondques-
      tion,   It beoomea 1mn666rr~ to anewer your thfrd Qw#tbn.
                  TrwtLugthat      yoor inquiry hae b6enf~~yan8w6md,
      ue ax-6
                                                  very truly your8
                                                       CiW
                                              ATTCilHIfT      OF TEXAi3




      EPtdb




                    ,,.
                  . ..